In the Anited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
Filed: February 8, 2022

* * * * * * * * * * * * *
TAMARA A. WALKER, * UNPUBLISHED
*
Petitioner, * No. 19-1359V
*
V. * Special Master Gowen
*
SECRETARY OF HEALTH * Decision on Stipulation; Influenza
AND HUMAN SERVICES, * (“flu”); Transverse myelitis.
*
Respondent. *
* * * * * * * * * * * * *

Nancy R. Meyers, Turning Point Litigation, Greensboro, N.C., for petitioner.
Julia M. Collison, U.S. Dept. of Justice, Washington, D.C., for respondent.

DECISION ON STIPULATION!

On September 6, 2019, Tamara A. Walker (“petitioner”), filed a petition for
compensation under the National Vaccine Injury Program.” Petition (ECF No. 1). Petitioner
alleges that a result of receiving the influenza (“flu”) vaccine on October 12, 2017, she suffered
from transverse myelitis. Jd. at Preamble.

On February 8, 2022, respondent file a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (ECF No. 41). Respondent denies that
petitioner sustained a transverse myelitis and denies that the flu vaccine is the cause of
petitioner’s transverse myelitis or any other injury or his current condition. /d. at 6.
Nevertheless, maintaining their respective positions, the parties now agree that the issues

 

' Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” /d. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. /d.

 

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
between them shall be settled and that a decision should be entered awarding compensation to
the petitioner according to the terms of the stipulation attached hereto as Appendix A. Id. at { 7.
The stipulation provides:

A) A lump sum of $40,000.00 in the form of a check payable to petitioner. This
lump sum represents compensation for all damages that would be available
under 42 U.S.C. § 300aa-15(a).

Id. at] 8.

Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the stipulation and this decision.

IT IS SO ORDERED.

s/Thomas L. Gowen
Thomas L. Gowen
Special Master

 

3 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

TAMARA A. WALKER,

Petitioner, No. 19-1359V

Special Master Gowen

Vv. ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. Tamara A. Walker (“petitioner”) filed a petition for vaccine compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for an injury allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which is contained in the Vaccine Injury Table (the “‘Table”), 42

C.F.R. § 100.3(a).

2. On October 12, 2017, petitioner received a flu vaccine.
3. The vaccine was administered in the United States.
4, Petitioner alleges that she developed transverse myelitis. She further alleges that

she experienced the residual effects of this condition for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil
action for damages as a result of her alleged condition.

6. Respondent denies that petitioner sustained a transverse myelitis; denies that the

vaccine caused petitioner’s alleged transverse myelitis, or any other injury; and denies that her

1 of 5
current condition is a sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue a
lump sum of $40,000.00 in the form of a check payable to petitioner. This lump sum represents
compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1) and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. _ Petitioner and her attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42
U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

11. | Payment made pursuant to paragraph 8 of this Stipulation, and any amount
awarded pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i),
subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any

award for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money
2 of 5
provided pursuant to this Stipulation will be used solely for the benefit of petitioner as
contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the
conditions of 42 U.S.C. § 300aa-15(g) and (kh).

13. In return for the payments described in paragraph 8, and any amount awarded
pursuant to paragraph 9, petitioner, in her individual capacity, and on behalf of her heirs,
executors, administrators, successors, or assigns, does forever irrevocably and unconditionally
release, acquit and discharge the United States and the Secretary of Health and Human Services
from any and all actions or causes of action (including agreements, judgments, claims, damages,
loss of services, expenses and all demands of whatever kind or nature) that have been brought,
could have been brought, or could be timely brought in the Court of Federal Claims, under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or
in any way growing out of, any and all known or unknown, suspected or unsuspected personal
injuries to or death of petitioner resulting from, or alleged to have resulted from the vaccine
administered on October 12, 2017, as alleged in a Petition filed on September 6, 2019, in the
United States Court of Federal Claims as petition No. 19-1359V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation, then
the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
3 of 5
parties hereto to make any payment or do any act or thing other than is herein expressly stated and
clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged transverse
myelitis, or any other injury or her current condition.

18. All rights and obligations of petitioner shall apply equally to petitioner’s heirs,

executors, administrators, successors, and/or assigns.

END OF STIPULATION

4of 5
 

Respectfully submitted,

PETITIONER:

“AMIN BAK i / / ‘Ah bec

TAMARA A. WALKER ~

ATTORNEY OF RECORD FOR
PETITIONER:

nranoAr——
NANCY RNMEYERS, ESQ.
300 N. Greene St., Suite 2000
Greensboro, N.C. 27401
(336) 645-3324
nmeyers@turningpointlit.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

 

Dah Wshlr, ON Sc, APLV, fet
CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury

Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N 146B
Rockville, MD 20857

Dated: 92/08/2072

 

5of5

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

dedi wd % on. JV—
HEATHER L. PEARLMAN
Deputy Director
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

M Colh aon
b, Ndi CX CO KD Y™

JULIA M. COLLISON
Trial Attorney
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146
(202) 305-0102
julia.collison@usdoj.gov